department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date legend b name of director c name of director d name of director e name of director f name of organization g name of organization n name of manufacturer o state p date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below this letter supersedes our letter dated date and considers your protest issues e do your activities of purchasing and selling coffee and hot chocolate constitute a commercial activity and therefore cause you to fail the operational_test for exemption under sec_501 of the code yes for the reasons stated below letter cg catalog number 47630w are you structured in such a way that part of your earnings may inure to the benefit of insiders yes for the reasons stated below does the lack of a proper dissolution clause cause you to fail the organizational_test under sec_501 of the code yes for the reasons stated below e facts you were incorporated in the state of o on p for any legal purpose you amended your purpose to include the required sec_501 language your dissolution clause was amended to indicate that your assets upon dissolution will be distributed equally among f and g two named charities your board currently consists of four members b is married to c and dto e principals in a corporation and have a business relationship b and d are there is a relationship between you and the recipient organizations in that your employees officers and directors are volunteers in the f g movement in fact your directors are active members of an f unit units of f and g will be the sole recipients of funds from you your activities are aimed primarily at helping units defray their direct costs your also aim to augment operating funds and to provide scholarships your activity consists of purchasing custom pre-packaged coffee and hot chocolate from n an unrelated for-profit company you will then market these through the units of f and g and their charting organizations f and g units then sell the items to the public either by delivery to pre- order customers or by conducting other means of sale to raise funds units will purchase coffee and hot chocolate at the lowest cost that you can provide your methods are designed to maximize profit to the f and g units and units will benefit from your small overhead as a non- and the sales will generate funds profit your goal is to produce a return on investment of equal to or greater than costs the units will receive a portion of the sales_price of the products of the sales sold with a goal of atleast of the sales_price price to maintain your program depending on sales volume and donations received sales of coffee will generate approximately of your gross_receipts and sales of hot chocolate will generate the rest you will use approximately to will be paid a salary to manage and market the program to f and two of your directors b and d g units compensation paid will be based on the time and effort spent to manage the charity and will increase each year based on the increase in sales of their time on the activity at start_up and over time perhaps states will eventually participate with the possible exception of states imposing internet saies tax units will purchase coffee and hot chocolate from you products will be shipped to the units to a business or residential address the shipping costs are added and typically average the two directors will spend of their time units in all of the order price letter cg catalog number 47630w the public can purchase coffee and hot chocolate directly from your website at the fundraising price product is paid for on the website and shipped directly to the customer the portion of the sales_price that constitutes the fundraising proceeds will be credited to the unit as selected by the customer you will then contribute a portion of the sales_price to the units and or their charting organizations responsible for the sale units will complete a unit participation application and abide by your program participation_agreement you will accept returns in case of product defect and you stipulate that no sales of your products should be made at less than public price your products are available for retail distribution only through f and g and through your website to the general_public you will also raise funds for yourself by product sales and other direct contributions the general_public that purchase from the website can select to donate the fundraising portion of the sale as a direct donation to you expenses such as compensation costs of shipping and product production marketing advertising and other costs of doing business funds raised by you in this manner is used to offset your the coffee and hot chocolate will also be sold by you directly to the various units then sell the products to the public the units order from your website products are shipped directly to the units who will make deliveries to pre-order customers or conduct other means of sale the public can reorder using your website the fundraising portion of website sales accumulate in money accounts until requested by the unit individuals year to date and lifetime total points are maintained for each individual as a convenience to the unit you later indicated that the point system has been eliminated since coffee is an expensive commodity and its prices can vary you try to maximize the amount that goes back to the unit from the sale of coffee point accounts are maintained for the units will you contracted with a commercial manufacturer to purchase pre-packaged coffee and hot chocolate products the manufacturer is unrelated to you except in a business supplier relationship you raise your funds by product sales and other direct contributions and a portion of products sales_price will be contributed to the units responsible for the sale you further state that coffee currently sells at a price close to market price and supports at leasta the units you also state that hot chocolate will sell for a price that will provide the units an approximate return of your program and reduce the percentage if you are able to increase the sales volume the hot chocolate would be passed through at your cost of the price of coffee to maintain you will use approximately return to your program participation_agreement include provisions that f and g units may be extended credit after the initial order and f and g units should not sell coffee and hot chocolate at less than the public price specified on your website you further state that a month lead time will be needed for large orders you gross_receipts are expected to be over dollar_figure dollar_figure for the next two fiscal years from sales of coffee and hot chocolate b and d will be paid for their services of marketing and managing the program the amounts of compensation paid to b and d increases each year you seek to provide a return of at least for your first fiscal_year and over and dollar_figure to the f and g units after covering all expenses letter cg catalog number 47630w your other expenses include marketing travel advertising delivery vehicle and other costs of doing business such as office supplies website and other operational expenses such as telephone etc in the future you plan to provide scholarships to college bound individuals for tuition books etc you clarified that you do not plan to run your own scholarship program but will give all funds to another organization that operates an existing scholarship program law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test is not exempt it sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 if it operates a trade_or_business that is in furtherance of its exempt purposes but not if it is operated for the primary purpose of carrying on an unrelated trade of business as defined in sec_513 of the code letter cg catalog number 47630w sec_502 of the code states an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt under sec_501 on the ground that all of its profits are payable to one or more organizations exempt under sec_501 from taxation sec_1_502-1 of the regulations provides that in the case of an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit exemption is not allowed under sec_501 on the ground that all profits of such organization are payable to one or more organizations_exempt_from_taxation under sec_501 revrul_54_305 1954_2_cb_127 describes an organization whose primary purpose is the operation and maintenance of a purchasing agency for the benefit of its otherwise unrelated members that are exempt as charitable organizations the organization in this revenue_ruling did not qualify under the predecessor to sec_501 of the code because its activities consisted primarily of the purchase of supplies and the performance of other related_services which are ordinarily considered an ordinary trade_or_business revrul_57_52 1957_1_cb_196 states that a corporation organized for the purpose of promoting and conducting home shows the net_earnings of which inures to the benefit of a county recreational board in the form of rent for_the_use_of its premises is not exempt from federal income_taxation under sec_501 of the internal_revenue_code of revrul_72_369 1972_2_cb_245 states that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations does not qualify for exemption providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable revrul_73_164 1973_1_cb_223 states that a church-controlled commercial printing corporation whose business earnings are paid periodically to the church but which has no other significant charitable activity is a feeder_organization as described in sec_502 of the code and does not qualify for exemption under sec_501 in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in old dominion box co v united_states 477_f2d_344 cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial business the tax_court stated letter cg catalog number 47630w we must agree with the commissioner that petitioner's activities constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organization for profit in easter house v u s cl_ct affd in an unpub opinion 846_f2d_78 fed cir cert den 488_us_907 the organization in exchange for a fee provided adoption services to parents seeking to adopt a child including services to pregnant women who intended to place their newborns for adoption these fees were the organization's sole source_of_income the claims_court concluded that the organization’s business_purpose of operating an adoption service not the advancement of educational and charitable activities was its primary goal it competed with other commercial organizations providing similar services thus p plaintiff's competition provides its activities with a commercial hue cl_ct pincite accordingly the organization did not qualify for exemption under sec_501 of the code in 283_fsupp2d_58 d d c the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions at its facilities the organization's patrons were not limited to tax- exempt entities but included patrons of a private and corporate nature the organization paid significant advertising and promotional expenses and derived substantial income from the weddings and special events held at its conference center the court determined that the organization's activities competed with a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary purpose of operating a for-profit conference center in 446_f2d_701 the court_of_appeals reversed the tax_court decision and held the organization was not exempt the court opined that any exempt_organization possesses the inherent competitive advantage of being able to trade on its exemption the only reason for articulating separate remedial provisions dealing with feeder organizations on the one hand and unrelated_business_income on the other is the possibility of two types of charity-oriented exempt_organizations by definition a feeder_organization does not participate directly in any exempt activity if it is exempt the exemption is earned derivatively by virtue of the feeder organization's financial support for the exempt_activities of a school or church or charity once it is determined that the primary purpose of the feeder_organization is to make money as an independent enterprise rather than to funnel money more or less passively to the charity no difficulty arises in divesting the feeder_organization of its exemption the remedy cannot be so direct if an incontestably exempt_organization such as a university is engaged in business enterprises on the side to support its exempt_activities the exemption of a university cannot be as blithely removed as it can in the case of a feeder_organization for a university is by definition exempt thus the remedy is different the tainted income is determined to be taxable though the university as a whole remains exempt application of law you are not described in sec_501 of the code and sec_1_501_c_3_-1 because you fail both the organizational and operational_test of sec_501 you fail the letter cg catalog number 47630w sec_1_501_c_3_-1 of the income_tax regulations the dissolution clause in organizational_test because your articles of incorporation do not contain the requisite dissolution clause your articles of incorporation does not dedicate your assets upon dissolution to a charitable purpose in the event the named organizations are unwilling to accept the assets or are no longer described in sec_501 or are no longer in existence you fail the operational_test for exemption under c because you are operated in a commercial manner you purchase coffee and hot chocolate products and resell the products to f and g units you contract with for-profit manufacturers to purchase the products and then resell the products to the f and g units and the general_public your price to f and g covers your costs your price to the general_public covers your costs as well as a contribution to f and g units you are marketing the products through advertising and marketing efforts of the board members you are in competition with other for-profit establishments these facts demonstrate a commercial and substantially non-exempt purpose inconsistent with sec_501 of the code and sec_1_501_c_3_-1 of the regulations you are not as described in sec_1 c -1 d ii of the regulations because insiders stand to benefit through the control of you and your operations because your primary purpose is to carry on a trade_or_business you are not as described in sec_1 c -1 e of the regulations reselling the products to the f and g units and to the general_public your primary purpose is purchasing products and even though f and g units may profit from the sale of products they purchase from you or from your sales to the general_public exemption is not allowed because your operation is that of a trade_or_business sec_502 of the code and sec_1_502-1 of the regulations you are similar to the organization in revrul_54_305 because like it you are involved in a business activity specifically purchasing and selling products you are similar to the organization in revrul_57_52 because even though f and g profit from your product sales your operation is commercial and therefore not exempt units you are similar to the organization in revrul_72_369 because even though your activities are directed to exempt f g units this is not sufficient to characterize your purchasing and selling operations as charitable within the meaning of sec_501 of the code you are similar to the organization in revrul_73_164 because you too pay earnings periodically to exempt_organizations but have no other significant charitable activity you are similar to organization in the better business bureau because you operate for the substantial non-exempt purpose of purchasing and selling products you are similar to old dominion box because private parties b c d and e stand to benefit from your operations through their close control of you as well as compensation they receive from your proceeds in addition the for-profit manufacturer whose products you purchase and sell also stands to benefit from your operations letter cg catalog number 47630w you are similar to bsw group and arlie foundation because you too are operating in a commercial manner your products are priced to make a profit you operate with paid staff and you market and advertise your product you compete with commercial for-profit companies like easter house supra the fees you will charge to your clients will not be set at substantially below your costs further you will rely significantly on paid employees including paying salaries to your own officers and your marketing campaign is designed to expand your clientele like university hill foundation you do not participate in any exempt activity and your claim for exemption is simply derived from the fact that you feed profits from your business to specified exempt_organizations applicants position you indicate that your articles of incorporation currently contain language regarding asset disposition upon dissolution and that upon your dissolution assets shall be distributed equally among f and g which are c organizations you also indicate that the public buys products at the fundraising price the fundraising portion would be returned to the designated f and g units and councils as if they had sold it directly or the scholarship fund or direct donation fund as selected by the buyer you state that this is different from a commercial online for-profit store services response to applicants position the language as it exists in your articles of incorporation is insufficient to meet the organizational_test for exemption under sec_501 of the code as explained above it does not dedicate your assets upon dissolution to a charitable purpose in the event the named organizations are unwilling to accept the assets or are no longer described in sec_501 or are no longer in existence margin youwilluse the prices of products you sell are set at market price and then marked up so as to receive at ofthe proceeds to maintain your program your product leasta is sold to the general_public on your website you are not different from a for-profit commercial business simply because f and g units would have received the same portion had they sold the products directly applicant’s protest you state that you do not agree with the statement of facts regarding your goal you state your goal is to teach youth in responsible citizenship character development and self-reliance through participation in a wide range of outdoor activities educational and career-oriented programs in partnership with community organizations letter cg catalog number 47630w you further state that too much focus was placed on the coffee sales as a commercial business and selling to the general_public you stated this is not our primary focus this sales activity for the boys and girls was developed to remove economic barriers to participation and create workforce development skills you indicated again that your articles of incorporation currently contain language regarding asset disposition upon dissolution and that upon your dissolution assets shall be distributed equally among f and g which are c organizations service response to applicant’s protest you have not provided any additional documentation on how you will teach the youth responsible citizenship character development or self-reliance through activities conducted by you your only activity as described in your application is to purchase and sell coffee and hot chocolate to the general_public and pass on the net_proceeds to f and g therefore you fail the operational_test under sec_501 because you are operated in a commercial manner the language as it exists in your articles of incorporation is insufficient to meet the organizational_test for exemption under sec_501 of the code as explained above it does not dedicate your assets upon dissolution to a charitable purpose in the event the named organizations are unwilling to accept the assets or are no longer described in sec_501 or are no longer in existence conclusion you do not meet the requirements under sec_501 for the following reasons any one of which standing alone is sufficient cause for denial e e e the facts and applicable law as stated above show you fail the operational_test because the manner in which you purchase sell and market products is commercial the facts and applicable law as stated above show insiders b c d and e stand to benefit from your operations through their control of you as well as compensation the facts and applicable law as stated above show you fail the organizational_test because your articles of incorporation do not contain an adequate dissolution provision accordingly we conclude you do not qualify for exemption as an organization described in sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to letter cg catalog number 47630w our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47630w mail to deliver to you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly g paz director exempt_organizations rulings and agreements enclosure publication letter cg catalog number 47630w
